Citation Nr: 1424666	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for treatment received at the Gateway Medical Center in Clarksville, Tennessee, on September 2, 2009, September 5, 2009, January 11, 2010, January 27, 2010, January 30, 2010, February 1, 2010, March 6, 2010, and March 18, 2010.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel









INTRODUCTION

The Veteran had active service from June 1976 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee.


FINDINGS OF FACT

1.  Unauthorized medical services received at Gateway Medical Center in Clarksville, Tennessee, on September 2, 2009, September 5, 2009, January 11, 2010, January 27, 2010, January 30, 2010, February 1, 2010, March 6, 2010, and March 18, 2010, were for treatment of medical conditions not associated with a service-connected disability.  

2.  The above expenses were not rendered in a medical emergency of such nature that a reasonable person would have concluded that delay would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private hospitalization and treatment received at Gateway Medical Center in Clarksville, Tennessee, on September 2, 2009, September 5, 2009, January 11, 2010, January 27, 2010, January 30, 2010, February 1, 2010, March 6, 2010, and March 18, 2010, for treatment of nonservice-connected disabilities have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.102, 17.1000-17.1002 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court further determined that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  

In January 2011, the Veteran was notified that his claim was denied because an emergency had not been shown.  Although brief, the Veteran's subsequent comments have been responsive and he can reasonably be expected to understand what is needed.  Medrano v. Nicholson, 21 Vet. App. 165 (2007).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  All records pertaining to the treatment at issue have been obtained.  Consequently, the duty to notify and assist has been met.  

Analysis

The Veteran contends that he is entitled to reimbursement for unauthorized medical expenses incurred on September 2, 2009, September 5, 2009, January 11, 2010, January 27, 2010, January 30, 2010, February 1, 2010, March 6, 2010, and March 18, 2010.  However, as discussed below, none of this treatment was related to a service-connected disability and none of this treatment was related to a medical emergency of such nature that delay would have been hazardous to life or health.  As such, reimbursement of unauthorized medical expenses for the previously noted dates is not warranted.  

Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.  

All three of the above statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The record reflects that the Veteran is service-connected for the residuals of a left distal radius fracture and ulnar styloid fracture with ulnar nerve compression syndrome, the residuals of a fracture to the right femur with patellofemoral syndrome, a chronic low back strain, a right hip strain and a right ankle strain.  On September 2, 2009, the Veteran received medical treatment for flu-like symptoms.  On September 5, 2009, the Veteran received treatment for alcohol withdrawal.  He received treatment following a reported seizure on January 11, 2010, and January 27, 2010.  He was seen for chest pain for the past four days on January 30, 2010, and for coughing on February 1, 2010.  Finally, he was treated for nausea, vomiting and diarrhea on March 6, 2010, and for shortness of breath on March 18, 2010.  None of this treatment is related to a service-connected disability.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these condition would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.  

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

In the present case, the Board finds that the Veteran's claim fails because none of the Veteran's treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Furthermore, the evidence of record demonstrates that a VA treatment facility was feasibly available.  

Turning to the Veteran's medical treatment of September 2, 2009, the Veteran arrived in the emergency room with complaints of flu-like symptoms, including a cough, mild trouble breathing, sore throat, congestion and fever.  It was noted that the Veteran had been experiencing these symptoms for the past two days.  None of the medical records indicate that the Veteran was in a position where his symptoms were hazardous to life or health.  Furthermore, the fact that the Veteran himself waited multiple days to receive treatment demonstrates that he himself did not believe that he was suffering from symptomatology of sufficient severity to believe that the absence of immediate medical attention would place his health in serious jeopardy.  As such, the treatment received on September 2, 2009, fails to meet the criteria outlined at 38 C.F.R. § 17.1002(b).  

Similarly, urgent care received on September 5, 2009, fails to meet this criteria.  Records note that the Veteran was seen with complaints such as shakiness due to alcohol withdrawal.  There is no evidence that the Veteran's health or life was in jeopardy, nor has he alleged such a situation.  

The next treatment of record is from January 11, 2010.  The Veteran called for an ambulance after reportedly suffering a seizure two hours earlier.  Again, the fact that the Veteran waited two hours to make a call for help suggests he did not believe that the lack of immediate medical attention would place his health in serious jeopardy.  Furthermore, the ambulance report itself indicates that the Veteran was transported to Gateway Medical Center on a non-emergency basis.  The Veteran also reported having fallen after a seizure on January 27, 2010.  It was noted that this had occurred the day prior to treatment.  The record contains no evidence of injury associated with either the fall or the seizure, and the Veteran himself felt it was acceptable to wait a day before receiving treatment.  As such, there is no evidence to suggest that a prudent person would find the above symptomatology to be so severe as to suggest that the Veteran's life or health was in jeopardy without immediate medical treatment.  

On January 30, 2010, the Veteran was seen with complaints of chest pain for the past four days.  The fact that the Veteran had this symptomatology for four days demonstrates that he did not believe his health or life was in jeopardy without immediate medical treatment.  A February 1, 2010, treatment note also reflects that the Veteran was diagnosed with bronchitis the preceding Saturday.  The Veteran coughed that morning and felt he broke a rib.  Examination revealed no bruising or deformities.  The record contains no evidence to suggest that the Veteran's life or health were in jeopardy due to bronchitis without immediate medical treatment and the Veteran has not alleged such a fact.  

The final evidence of medical treatment is from March 2010.  According to a March 6, 2010, treatment note, the Veteran called an ambulance with complaints of abdominal cramping and diarrhea since the previous day.  The Veteran was also complaining of hemoptysis beginning 30 minutes prior to calling an ambulance.  The ambulance note reflects that the Veteran was non-emergent at the time of being transferred to Gateway Medical Center.  A March 18, 2010, record reflects complaints of shortness of breath, chest pain, dizziness, headaches and blurred vision.  It was noted that the Veteran had a history of asthma and chronic obstructive pulmonary disease (COPD).  The Veteran was discharged the same day.  These records fail to reflect that the Veteran was in an emergency situation or that a reasonably prudent person would find that his health and life were in jeopardy if immediate medical attention was not received.  

The Veteran has argued that the VA Medical Center (VAMC) in Nashville, Tennessee is not feasibly available, as the private hospital is only 3 miles from his home.  However, the VAMC in Nashville, Tennessee is approximately 49 miles from the Veteran's home.  He has frequently waited several days to seek medical attention, demonstrating that a 49 mile trip could have feasibly been accomplished.  While the Veteran indicated in his appeal to the Board that he did not have an automobile, he admitted that there was a shuttle available to transfer him from his location to the VAMC.  He also argued in his appeal to the Board that chest pain warrants emergency treatment.  However, the record reflects that the Veteran waited four days before receiving treatment for chest pain in January 2010, suggesting there was feasible time to go to the VAMC in Nashville, Tennessee. 

In summary, the evidence of record demonstrates that the Veteran sought unauthorized medical treatment at a non-VA medical facility for conditions unrelated to a service-connected disability.  The Veteran's symptoms were not of such severity as to cause a reasonably prudent person to believe that health or life were in jeopardy if immediate medical attention was not sought.  In fact, the Veteran himself often waited days before seeking any medical attention.  The record also reflects that a VA medical facility was feasibly available to the Veteran for use.  As such, the preponderance of the evidence of record demonstrates that reimbursement for unauthorized medical expenses is not warranted.  
ORDER

The claim of entitlement to reimbursement of unauthorized medical expenses for treatment received at the Gateway Medical Center in Clarksville, Tennessee, on September 2, 2009, September 5, 2009, January 11, 2010, January 27, 2010, January 30, 2010, February 1, 2010, March 6, 2010, and March 18, 2010, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


